Exhibit 10.1
Separation Agreement and General Release
Agreement made by and between MicroFinancial Inc. its successors, assigns,
officers, directors, stockholders, agents, and employees (hereafter referred to
as the “Company”) and Thomas Herlihy, your executors, heirs, administrators, and
assigns (hereafter referred to as “You”). In consideration of the mutual
covenants contained herein, the parties agree as follows:
1. Duties and Responsibilities. You will relinquish all duties and
responsibilities, and your employment will terminate as of May 18, 2009 (your
Separation Date).
2. Separation Pay. The Company agrees to pay you 4 months of Separation Pay, in
addition to the unused accrued vacation (48.6 hours), and floater pay (2.83
hours), totaling (51.43 hours), to which you are entitled. You will receive this
Separation Pay in the form of a bi-weekly payment equivalent to your most recent
normal bi-weekly pay, less applicable deductions for taxes and any employee
benefits.
3. Insurance and other Benefits.
     a. Group Health and Dental Coverage. If enrolled, Microfinancial Inc. will
continue to pay your medical and dental benefits for thirty days at the end of
your separation pay period. At the end of the thirty days, you will be eligible
to continue medical and dental coverage at your own expense as provided by state
and federal COBRA (Consolidated Omnibus Budget Reconciliation Act of 1985).
Eligibility to continue this insurance stops upon the termination of any period
allowed by law. You agree to notify the Company promptly when you are covered by
another plan.
     b. Retirement Plans. You shall be entitled to your vested benefit in the
Company’s 401(k) Plan. Service credit will cease as of your Separation Date.
     c. Vacation Pay. You have received full payment for all accrued unused
vacation as of your Separation Date.
     d. Cessation of Benefits. Unless otherwise provided for expressly in this
Agreement, all other benefits have ceased as of your Separation Date, including
without limitation, the accrual of vacation, floater or other pay, and life,
LTD, 401(k).
4. General Release.
     a. In consideration of the payment of continued salary and other benefits
set forth in this Agreement, you for yourself, your executors, heirs,
administrators, assigns, and anyone else claiming by, through or under you,
irrevocably and unconditionally, release, and forever discharge the Company
from, and with respect to, any and all debts, demands, actions, causes of
action, suits, covenants, contracts, wages, bonuses, damages and any and all
claims, demands, liabilities, and expenses (including attorneys’ fees and costs)
whatsoever of any name or nature both in law and in equity, whether known or
unknown (“Claim”) which you now have, ever had or may in the future have against
the Company by reason of any matter, cause or thing which has happened,
developed or occurred before the signing of this Agreement, including, but not
limited to, whether known or unknown, either at law, in equity, or mixed, that
you ever had, now have, or can, shall, or may have, against the Company by
reason of, on account of, or arising out of any matter, cause or thing
whatsoever, which has happened, developed, or occurred before the signing of
this Agreement including but not limited to (i) any and all claims, asserted or
unasserted, arising from your employment with or separation from the Company,
and specifically including any claims you may have under any federal, state or
local labor, employment, discrimination, human rights, civil rights, wage/hour,
pension, or tort law, statute, order, rule, regulation or public policy,
including but not limited to, those arising under

 



--------------------------------------------------------------------------------



 



the Age Discrimination in Employment Act, the Older Workers Benefit Protection
Act, the National Labor Relations Act, the Fair Labor Standards Act, the Fair
Credit Reporting Act, the Occupational Safety and Health Act of 1970, the
Americans With Disabilities Act of 1990, the Civil Rights Acts of 1964 and 1991,
the Civil Rights Act of 1866, the Employee Retirement Income Security Act of
1974, the Rehabilitation Act of 1973, the Family and Medical Leave Act of 1993,
the Equal Pay Act of 1963, the Massachusetts Fair Employment Practices Act,
M.G.L. c. 151B, and the Massachusetts Civil Rights Act, all as amended,
(ii) those arising under common law, including but not limited to claims or
suits for intentional interference with contractual relations, breach of the
implied covenant of good faith and fair dealing, breach of contract, wrongful
termination, negligent supervision, negligence, intentional and negligent
infliction of emotional distress, defamation, false imprisonment, libel, and
slander, and (iii) any other action or grievance against the other party based
upon any conduct whatsoever, which has happened, developed, or occurred before
the signing of this Agreement. It is expressly agreed and understood that the
release contained here is a GENERAL RELEASE. In the event that you institute any
action hereby released or to which you have agreed not to sue, the claim shall
be dismissed immediately upon presentation of this Agreement. Subject to the
provisions of Section 5, you further agree not to institute any charge,
complaint, or lawsuit to challenge the validity of this Agreement or the
circumstances surrounding its execution.
     b. This agreement is intended to comply with the Older Workers Benefit
Protection Act of 1990 with regard to your waiver of rights under the ADEA.

  (i)   You are specifically waiving rights and claims under the ADEA.     (ii)
  The waiver of rights and claims under the ADEA does not extend to any rights
or claims arising after the date you execute this Agreement.     (iii)   You
acknowledge that the Company has advised you in writing to consult with an
attorney prior to signing this Agreement. You further acknowledge that you have
had the opportunity to consult with an attorney of your choice with respect to
all terms and conditions set forth in this Agreement and to have the advice of
counsel with respect to your decision to sign and enter into this Agreement.    
(iv)   You acknowledge that the Company offered you forty-five (45) days to
consider the terms and conditions of this Agreement, to consult with counsel of
your choice, and to decide whether to sign and enter into this Agreement.    
(v)   You have seven (7) days after your execution of this Agreement to revoke
your acceptance of it. Any such revocation must be received in writing within
the seven (7)-day revocation period by the Company’s attorney, Kent Sinclair,
Esq., Seyfarth Shaw, World Trade Center East, Two Seaport Lane, Suite 300,
Boston, MA 02210. You and the Company acknowledge and agree that this Agreement
is neither effective nor enforceable and neither party is obligated to perform
the promises contained herein in the event that the Agreement is revoked or
until expiration of the seven (7)-day revocation period (the “Effective Date”).

     c. You forever release and discharge the Company from any and all liability
to employ you in any capacity and any and all claims of a right to
reinstatement.
5. Covenant Not to Sue. You represent and warrant that you have not filed any
complaints, charges, or claims for relief against the Company with any local,
state or federal court or administrative agency. Except as set forth in
Section 6, you agree and covenant not to sue or bring any claims or charges
against the Company with respect to any matters arising out of or relating to
your employment with or separation from the Company, other than enforcement of
the terms of this Agreement. Except as set forth in Section 6, in the event that
you on your behalf institute any such action, that claim shall be dismissed upon
presentation of this Agreement and you shall reimburse the Company for all legal
fees and expenses incurred in defending such claim and obtaining its dismissal.

2



--------------------------------------------------------------------------------



 



6. Exclusion. In the event that a charge or complaint is filed with any
administrative agency or in the event of an authorized investigation, charge or
lawsuit filed by any administrative agency, you expressly waive and shall not
accept any award or damages therefrom.
7. Nonadmissions Clause. It is understood and agreed that this Agreement does
not constitute any admission by the Company that any action taken with respect
to you was unlawful or wrongful, or that such action constituted a breach of
contract or violated any federal or state law, policy, rule or regulation.
8. Nondisclosure of this Agreement. Except as set forth in Section 6, you
expressly agree, and hereby instruct your attorney and immediate family, if any,
that the nature and terms of this Agreement are confidential, and expressly
agree not to discuss or disclose them, or the facts and contentions contained
therein, without the prior written consent of the Company, with or to any
person, except to the Internal Revenue Service, state tax authorities, your
accountant or tax advisor, your attorneys, your immediate family, your
healthcare provider, or as required by law.
9. Nondisparagement. Both parties (Tom Herlihy or the Company) agree they will
not disparage or make negative statements about each other or any of its
officers, directors, agents, employees, successors and assigns.
10. Breach. You agree that in the event you institute legal proceedings to
enforce this Agreement, you agree that the sole remedy available to you shall be
enforcement of the terms of this Agreement and/or a claim for damages resulting
from the breach of this Agreement, but that under no circumstances shall you be
entitled to receive or collect any damages for claims that you have released
under this Agreement in accordance with the General Release contained in Section
4 of this Agreement.
11. Representations. You acknowledge that in exchange for entering into this
Agreement you have received good and valuable consideration in excess of that to
which you would otherwise have been entitled in the absence of this Agreement.
This consideration includes, but is not limited to; the Company’s continuing
your salary as described in Section 2 and the benefits as described in
Section 3. You further acknowledge the sufficiency of that consideration.
12. Severability. If any of the terms of this Agreement shall be held to be
invalid and unenforceable, the remaining terms of this Agreement are severable
and shall not be affected thereby.
13. Entire Agreement. This Agreement constitutes the entire agreement between
you and the Company about or relating to your termination of employment from the
Company, or the Company’s obligations to you with respect to your termination
and fully supersedes any and all prior agreements or understanding between the
parties. The terms of this Agreement are contractual in nature and not a mere
recital, and they shall take effect as a sealed document. This Agreement shall
be governed by the laws of the Commonwealth of Massachusetts, without reference
to conflicts of law rules, and may not be changed orally, but only by agreement
in writing signed by both parties. The parties’ attest that no other
representations were made regarding this Agreement other than those contained
herein.
MicroFinancial Inc.

                  By:   /s/ Stephen J. Constantino  By:   /s/ Thomas Herlihy    
              Stephen J. Constantino       Mr. Thomas Herlihy    
Vice President Human Resources
           
 
           
Date: May 27, 2009
      Date: May 28, 2009    
 
       

3